Exhibit 10(v)

INFORMATION CONCERNING EXECUTIVE COMPENSATION

The following table presents details of compensation information previously
discussed within the Compensation Discussion and Analysis for the Principal
Executive Officer, the Principal Financial Officer and the three other most
highly compensated executive officers, based on total compensation in 2007 and
2006:

Summary Compensation Table

 

     Year    Salary    Bonus (1)    Stock
Awards (2)    Option
Awards (3)    Nonequity
Incentive
Plan
Comp. (4)    Change in
Pension
Value and
Nonqualified
Deferred
Comp.
Earnings (5)    All Other
Comp. (6)    Total

Jai P. Nagarkatti

President & CEO

   2007

2006

   $

 

660,000

600,000

   $

 

—  

—  

   $

 

397,678

129,259

   $

 

858,906

514,301

   $

$

439,105

416,874

   $

 

40,069

80,269

   $

 

195,000

191,590

   $

 

2,590,758

1,932,293

Michael R. Hogan

Chief Administrative Officer & CFO

   2007

2006

    

 

430,000

430,000

    

 

—  

—  

    

 

133,412

51,704

    

 

328,637

313,127

    

 

213,495

222,955

   $

 

4,965

12,201

    

 

42,000

41,820

    

 

1,152,509

1,071,807

David R. Harvey

Chairman

   2006      250,000      500,000      —        868,068      500,000      56,718
     9,235      2,184,021

Franklin D. Wicks

President, SAFC

   2007

2006

    

 

340,000

330,000

    

 

—  

—  

    

 

133,412

51,704

    

 

328,637

313,127

    

 

156,570

177,375

   $

 

6,544

54,713

    

 

42,810

41,586

    

 

1,007,973

968,505

David W. Julien

President, Research Specialties

   2007

2006

    

 

330,000

320,000

    

 

—  

—  

    

 

133,412

51,704

    

 

328,637

313,127

    

 

163,845

165,920

   $

 

5,551

32,124

    

 

43,382

42,592

    

 

1,004,827

925,467

Gilles A. Cottier

President, Research Specialties

   2007      290,000      —        133,412      264,832      143,985    $ 11,469
     40,333      884,031

 

(1) Represents the amount paid to Dr. Harvey on January 3, 2006 pursuant to the
terms of his prior employment agreement based on his continued employment
through that date. Effective January 3, 2006, we entered into a new agreement
with Dr. Harvey, described under “Employment Agreements” on page 31 of the 2008
Proxy Statement incorporated herein by reference.

 

(2) Amounts listed represent the amount of expense recognized for financial
reporting purposes in 2007 and 2006 for performance shares, before reflecting
assumed forfeitures, in accordance with SFAS 123(R). Assumptions used in the
calculation of these targeted amounts are included in Note 12 “Common Stock” to
our consolidated financial statements for 2007 included in our annual report on
Form 10-K filed with the SEC on February 26, 2008. The performance shares were
granted pursuant to our 2003 LTIP. Dividends are not paid on these performance
shares. The ultimate number of shares awarded, pursuant to these grants, will
depend upon our performance over the three-year period ending December 31, 2008
and December 31, 2009. These shares will be awarded in 2009 and 2010 after the
results for the performance period have been determined.

 

(3) Represents the amount of expense recognized for financial reporting purposes
in 2007 and 2006, before reflecting assumed forfeitures, as described in SFAS
123(R), and thus includes amounts from awards granted in and prior to 2007 based
on the vesting of these awards. Assumptions used in the calculation of these
amounts are included in Note 12 “Common Stock” to our consolidated financial
statements for 2007 included in our annual report on Form 10-K filed with the
SEC on February 26, 2008.

 

(4) Amounts are earned and accrued during the fiscal year indicated and are paid
subsequent to the end of the fiscal year pursuant to our cash bonus plan,
discussed on page 16, except for Dr. Harvey, who earned the amount paid to him
on January 3, 2006 pursuant to the terms of his prior employment agreement based
on the achievement of targeted financial performance for 2003, 2004 and 2005.

 

(5) Amounts represent the change in the present value of accrued benefits under
our defined benefit pension plan, discussed on page 27 of the 2008 Proxy
Statement incorporated herein by reference, from November 30, 2006 to
November 30, 2007. This corresponds to the plan’s measurement date used for
financial reporting purposes. There are no above-market or preferential
investment earnings on nonqualified deferred compensation arrangements for any
of our named executive officers or any other employees.

 

(6) Components of this column are described within the “All Other Compensation”
table on page 25 of the 2008 Proxy Statement incorporated herein by reference.

 

(7) Mr. Cottier replaced Dr. Harvey as a named executive officer in 2007 for
purposes of compensation presentations.



--------------------------------------------------------------------------------

Exhibit 10(v) (continued)

The components of all other compensation for 2007 are as follows:

All Other Compensation

 

Name

   Year    401(k)
Retirement
Savings Plan    Supplemental
Retirement
Plan    Personal Use
of Company
Vehicle    Total

Jai P. Nagarkatti

   2007    $ 8,700    $ 182,300    $ 4,000    $ 195,000

Michael R. Hogan

   2007      8,700      33,300      —        42,000

Franklin D. Wicks

   2007      8,700      27,900      6,210      42,810

David W. Julien

   2007      8,700      27,300      7,382      43,382

Gilles A. Cottier

   2007      8,700      24,900      6,733      40,333